United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-1823
                        ___________________________

                                Jimmie Lee Johnson

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                     T. C. Outlaw, Warden, FCI-Forrest City

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                   for the Eastern District of Arkansas - Helena
                                  ____________

                          Submitted: September 27, 2012
                             Filed: October 9, 2012
                                 [Unpublished]
                                 ____________

Before BYE, GRUENDER, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

      Federal inmate Jimmie Johnson appeals the district court’s1 denial of his 28
U.S.C. § 2241 petition, in which he challenged disciplinary proceedings that

      1
        The Honorable Beth Deere, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
ultimately resulted in, among other things, a loss of good-time credits. Upon careful
de novo review, see Mitchell v. U.S. Parole Comm’n, 538 F.3d 948, 951 (8th Cir.
2008) (per curiam), we agree with the district court that Johnson was afforded
adequate due process in the disciplinary proceedings, and that the disciplinary
decision was supported by “some evidence,” see Superintendent v. Hill, 472 U.S. 445,
454-57 (1985) (when prison disciplinary hearing results in loss of good-time credits,
inmate must receive (1) advance notice of charges; (2) opportunity--consistent with
institutional safety and correctional goals--to call witnesses and present documentary
evidence; and (3) factfinder’s written statement of evidence relied upon and reasons
for disciplinary action; regarding sufficiency of evidence, due process is satisfied if
“some evidence” supports disciplinary decision to revoke good-time credits; “some
evidence” standard does not require examination of entire record, independent
assessment of credibility of witnesses, or weighing of evidence; even if evidence is
“meager,” due process satisfied as long as record is not so devoid of evidence that
findings of disciplinary board were without support or otherwise arbitrary).

      Accordingly, we affirm the judgment. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-